Citation Nr: 1812329	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-24 277A		DATE
		

THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for gunshot wound, left thigh, moderate injury muscle group XIV ("left thigh gunshot wound").

3.  Entitlement to a separate compensable rating for arthritis of the left hip, secondary to left thigh gunshot wound, from September 1, 2016, to include on the basis of clear and unmistakable error (CUE)  in an August 2016 rating decision.  

4.  Entitlement to a separate compensable rating for arthritis of the left knee, secondary to left thigh gunshot wound, from September 1, 2016, to include on the basis of CUE in an August 2016 rating decision.  

5.  Entitlement to a rating in excess of 10 percent for coronary artery disease with history of myocardial infarction from July 1, 2016.

6.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).




ORDER

The appeal of a rating in excess of 40 percent for left thigh gunshot wound is dismissed.

A rating in excess of 70 percent for PTSD is denied.

A total rating based on individual unemployability by reason of service-connected disabilities is granted.


FINDINGS OF FACT

1.  During the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of an increased rating for left thigh gunshot wound.

2.  For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas.

3.  The Veteran has one year of college and worked as a food broker.

4.  The Veteran's service-connected disabilities consist of prostate cancer (100 percent, from April 28, 2016); PTSD (30 percent from October 8, 2003, 50 percent from April 2, 2009, and 70 percent from April 21, 2011); left thigh gunshot wound, including arthritis of the left hip and left knee (10 percent from February 11, 1975, and 40 percent from April 21, 2011); back condition (10 percent from April 21, 2011); neck strain (10 percent from April 21, 2011); right hip arthritis (10 percent from April 21, 2011); right knee arthritis (10 percent from April 21, 2011); tinnitus (10 percent from April 21, 2011); coronary artery disease with history of myocardial infarction (100 percent from April 28, 2016, and 10 percent from July 1, 2016); and bilateral hearing loss (noncompensable).  His combined total rating has been 90 percent from April 21, 2011, and 100 percent from April 28, 2016.

5.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a rating in excess of 40 percent for left thigh gunshot wound have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the entire period of appeal, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1967 to January 1970, including service in Vietnam.  His decorations include a Purple Heart, Combat Infantryman Badge, and Vietnam Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, August 2012, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The March 2012 decision increased the rating for PTSD from 50 percent to 70 percent, effective April 21, 2011.  The August 2012 decision denied entitlement to a TDIU.  The August 2016 decision found that CUE had occurred in prior grants of service connection for left hip arthritis and left knee arthritis, and combined them with the left thigh gunshot wound rating, effective September 1, 2016.  The August 2016 decision also granted service connection for coronary artery disease, assigning a temporary 100 percent rating from April 28, 2016, and a 10 percent rating from July 1, 2016.

In April 2017, the Veteran testified in a Board hearing before the undersigned at the RO on the issues of increased ratings for PTSD and left thigh gunshot wound and entitlement to a TDIU, and the transcript is of record.  

The issues of separate ratings for left hip arthritis and left knee arthritis and an increased rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Dismissal of left thigh gunshot wound issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his August 2017 Board hearing that he wished to withdraw the claim for an increased rating, in excess of 40 percent, for the left thigh gunshot wound.  The Veteran's representative was with him in the hearing, and the Veteran stated that he understand that nothing further was going to happen on the claim once he withdrew it.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

2.  Increased rating for PTSD

The Veteran contends that his PTSD is worse than it is currently rated, with symptoms including hypervigilance, sleep disorder, recurrent and intrusive distressing recollections, forgetfulness, difficulty concentrating, and exaggerated startle response.  He also as suicidal ideation, obsessive rituals, and serious impairment in social and occupational functioning.  The Veteran states he has no friends, a poor relationships with his wife and daughter, and is unable to keep a job.  See the May 2011 statement.

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in February 2015.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.



Analysis

The Board finds that for the entire period of appeal, the Veteran's PTSD more closely approximates the criteria for a 70 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.

VA treatment records indicate that the Veteran participated in a PTSD support group in September 2011.

The Veteran was afforded a VA PTSD examination in February 2012.  He reported symptoms including intrusive memories, distressing dreams, avoidance, emotional detachment, hypervigilance, and irritability.  He also reported that he had been married for more than 28 years (with one previous marriage) and having two daughters.  He had a contentious relationship with his younger daughter when she lived with him, but the relationship had improved since she moved out.  The Veteran saw friends but not very frequently, and spent a lot of time alone brooding and feeling down.  He occasionally played golf, sometimes biked or ran in the morning, and associated with other veterans in a PTSD support group.  Upon examination, the Veteran was noted to be clean and neatly groomed, with an aloof mood and constricted affect.  His thought content was unimpaired, and he denied having hallucinations or delusions.  His judgment and insight were found to be fair and he had mild memory loss such as forgetting names, directions, or recent events.  The examiner indicated that the Veteran's symptoms occurred 2-3 times per week and were mild to moderate in severity.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but that he was employable by mental health standards alone.  He was also competent to manage his financial affairs.  

In August 2012, the Veteran had another VA PTSD examination.  He reported little change since the last examination, except that his sleep had gotten worse.  He also reported that he could not handle the stress of his former job, he isolated, and had some occasional thoughts of suicide.  The examiner indicated that the Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also indicated that the Veteran's GAF score was 60, and his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation.

In March 2013, the Veteran's VA social worker, D.M., submitted a psychiatric/psychological impairment questionnaire.  He indicated that he first began treating the Veteran for PTSD in January 2004.  He did not indicate the Veteran's current GAF score, but noted that the lowest GAF score in the past year was 47-49 and the highest GAF score in the past year was 60.  D.M. noted that the Veteran's symptoms included memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; persistent danger of hurting self and engaging in high-risk behaviors; deficiencies in work; depression affecting the ability to function independently, appropriately, and effectively; deficiencies in mood; intrusive recollections of a traumatic experience; disorientation to time or place sometimes; inability to establish and maintain effective relationships; and suicidal ideation.  He also noted that the Veteran's work-related problems were manifested by impatience and intolerance of others, and the Veteran was easily distracted.  The Veteran took trazodone, fluoxetine, prazosin, and zolpidem (Ambien), which caused side effects of drowsiness, lack of energy, and motivation.  On average, the Veteran would be absent from work more than three times per month due to his PTSD symptoms.  D.M. opined that in his professional opinion, based on extensive and long-standing clinical interactions with the Veteran, the Veteran was not capable of performing gainful employment due to the chronicity and severity of his PTSD and depression.

A private psychologist, Dr. E.T., provided a psychological evaluation of the Veteran in April 2015.  The Veteran drove himself to the evaluation session and was noted to be appropriately dressed and groomed.  After a two-hour in-person clinical interview and various clinical testing that were determined to be valid, Dr. E.T. concluded that the Veteran was currently experiencing moderate to severe symptoms of depression and anxiety.  He had thoughts of killing himself, but denied having intent to actually do so.  He intermittently had the inability to perform activities of daily living, frequently experienced intrusive recollections of traumatic experiences in Vietnam, socialized only with other military members, and drank too much alcohol between 1992 and 2004.  The Veteran's other symptoms included disturbing memories, thoughts, and images of his combat experience; repeated nightmares; avoidance of thinking and talking about his military experience; difficulty remembering important parts of his experience; less interest in things he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or unable to have loving feelings for those close to him; sleep disturbance; irritability; difficulty concentrating; suspiciousness; and hypervigilance.  Dr. E.T. indicated that the Veteran's current GAF score was 45.  The lowest GAF score of the past year was 40 and the highest of the past year was 45.  Dr. E.T. opined that the Veteran's prognosis was "quite poor" for any significant improvement in his mental status or ability to successfully perform competitive work.  

VA treatment records indicate that the Veteran regularly participated in a PTSD support group between September 2015 and August 2016.  

In a January 2016 mental health and medication management meeting, the Veteran was noted to be taking Prozac, Ambien, and Prazosin.  He denied having suicidal or homicidal ideation, and was judged to be a low suicide and violence risk.  In a June 2016 meeting, the Veteran reported having a difficult time recently due to medical issues (heart attack and prostate cancer); however, his GAF score was noted to be 75.

The Veteran testified in the August 2017 Board hearing that his symptoms included sleep impairment, anger, anger management, problems with personal relationships, and depression.  He stated that depression caused him to have suicidal thoughts, but he was afraid to bring them up with his providers because he did not want to be committed.  The Veteran asserted that depression affected him 3-4 times per month, and also caused him to lose motivation to do things and have crying spells.  His anger caused him to get into verbal disagreement with people almost weekly, and sometimes it escalated into shoving people, although he had never hurt his spouse.  The Veteran indicated that he had to do everything twice, including checking the locks several times during the day, and could not focus on tasks, remember names, or sleep for more than 3-4 hours per night.  He was also taking medication for sleep, anxiety, and depression.  He relayed an incident in which his spouse wanted to go out of the house with him, but later apologized because she knew he did not want to go; however, he could go out with another couple if they were people he knew.

The Board finds that the weight of the evidence shows that the Veteran's symptoms more nearly approximate that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating under Diagnostic Code 9411.  The Board finds that the Veteran's symptoms have not been of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, VA examiners consistently noted that the Veteran was appropriately dressed and groomed, and the Veteran consistently denied having hallucinations or delusions.  His thought content was normal, he drove himself to examinations, and was capable of managing his finances.  

The symptoms that the Veteran has experienced during the period of appeal include depression, anxiety, anger, sleep impairment, difficulty with personal relationships, memory loss, and suicidal ideation.  However, those symptoms are not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationships, the evidence also reflects that he has been married for almost 30 years, has two daughters with whom he has relationships, occasionally went golfing or went out with his spouse and another couple, and regularly attended PTSD support groups.  In addition, although the Veteran reported having passive thoughts of suicide, he also consistently reported that he would never attempt suicide.

There is no doubt the Veteran has had serious symptoms during this period.  The Board is cognizant of the VA social worker and Dr. E.T.'s findings that the Veteran was not capable of sustaining employment.  However, a 100 percent rating requires total occupational and social impairment.  As discussed above, the Veteran's symptoms do not reflect total social impairment, as he has maintained his marriage and familial relationships, had an occasional hobby, and interacted with other veterans regularly.  Moreover, the fact that the Veteran is already rated at 70 percent reflects that his symptoms are quite severe.  The Board finds that the Veteran's symptoms of depression, anxiety, anger, sleep impairment, difficulty with personal relationships, memory loss, and suicidal ideation have not been of such a level to be akin to total occupational and social impairment.  While the Veteran clearly has occupational and social impairment, the fact that he is able to retain relationships with his wife and children (even though at times those relationships are strained), and regularly attend support groups where he interacts with other veterans reflects he does not have total impairment.  While he has several symptoms from his PTSD that impact his functioning, none of them are like or similar to the type, degree, or effects suggested by those listed in the criteria for total occupational and social impairment.  

The Board finds it significant that the symptoms suggested in such a rating reflect extremely impaired functioning by noting the symptoms are "persistent" "grossly inappropriate" and the criteria even cites symptoms such as inability to perform minimal hygiene and memory loss for one's own name.  While the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the word total reflects the symptoms should be of such frequency or severity to entirely impair one's ability to work and have social interactions.  The Veteran has significant symptoms, however, they have not been shown to be akin to such a level of severity.  While he has trouble with memory, has never been noted to forget his own name or names of close relatives.  While he indicated having memory problems, this is not indicative of disorientation to time and place.  In fact, examiners and his treating physician have consistently found that he was oriented to time and place.  As such, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment.

Accordingly, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment to warrant a higher 100 percent evaluation at any point during the period of appeal.

3.  TDIU

The Veteran contends that his PTSD and gunshot wound residuals prevent him from working.  He indicates that he worked as a food broker, a sales job, but has not worked since August 2006.  He states that he left his job because "there was too much tension."  He was having conflicts with other employees and he agreed with management that "it wasn't going to work out much longer because the problems were escalating."  See the July 2012 application for increased compensation based on unemployability, August 2017 Board hearing transcript.

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities consist of prostate cancer (100 percent, from April 28, 2016); PTSD (30 percent from October 8, 2003, 50 percent from April 2, 2009, and 70 percent from April 21, 2011); left thigh gunshot wound, including arthritis of the left hip and left knee (10 percent from February 11, 1975, and 40 percent from April 21, 2011); back condition (10 percent from April 21, 2011); neck strain (10 percent from April 21, 2011); right hip arthritis (10 percent from April 21, 2011); right knee arthritis (10 percent from April 21, 2011); tinnitus (10 percent from April 21, 2011); coronary artery disease with history of myocardial infarction (100 percent from April 28, 2016, and 10 percent from July 1, 2016); and bilateral hearing loss (noncompensable).  His combined total rating has been 90 percent from April 21, 2011, and 100 percent from April 28, 2016.  Thus, the percentage requirements of § 4.16(a) are met.

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran had one year of college before joining the military, graduated from officer candidate school in service, and has not received any vocational training since separating from service.  See the August 2017 Board hearing transcript.  The record further indicates that from May 1997 to August 2006, the Veteran worked as a food broker, and prior to that he worked in various sales jobs.  Since August 2006, the Veteran has not been employed.  See the July 2012 application for increased compensation based on unemployability.

The Board finds that the Veteran's service-connected disabilities are shown to preclude him securing and following substantially gainful employment consistent with his educational and work background.

In a February 2012 VA PTSD examination, the examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, but that he was employable by mental health standards alone.

In August 2012, the Veteran was afforded a VA examination to determine his employability.  With regard to his left leg disabilities, the examiner indicated that the Veteran could do sedentary work and very mild physical labor.  With regard to the PTSD, the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation.  The examiner specified that the Veteran's ability to understand and follow instructions, retain instructions and sustain concentration to perform simple tasks, and sustain concentration to task persistence and pace were not impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was mildly impaired, and his ability to respond appropriately to changes in the work setting was considered mild to moderately impaired.  

As discussed above, the Veteran's VA social worker, D.M., submitted a completed questionnaire in March 2013, indicating that the Veteran was not capable of performing gainful employment due to the chronicity and severity of his PTSD and depression; and a private psychologist, Dr. E.T., submitted an evaluation of the Veteran in April 2015, indicating that the Veteran was unable to successfully perform competitive work.

The Veteran testified in the August 2017 Board hearing that he left his job as a food broker because of escalating conflicts with other employees.  He asserted that the company management and he came to an agreement that it was not going to work much longer because his problems were escalating.  He was becoming increasingly impatient and making minor things bigger than they should have been, which caused a lot of problems with other employees.  The tension was causing him anxiety and depression, with which he was not able to cope.

In sum, the evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is probative lay and medical evidence that establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  The August 2012 VA examiner noted that the Veteran's left leg allowed him only to do "very mild" physical labor, and the Veteran's social work and a private psychologist both opined that the Veteran's PTSD symptoms prevented him from successfully maintaining employment.  As such, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment as a food broker or sales person.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted.


REMAND

In an August 2016 rating decision, the RO found that CUE had occurred in prior grants of service connection for left hip arthritis and left knee arthritis, and combined them with the left thigh gunshot wound rating, effective September 1, 2016.  The August 2016 rating decision also granted service connection for coronary artery disease, assigning a temporary 100 percent rating from April 28, 2016, and a 10 percent rating from July 1, 2016.  The Veteran submitted a timely notice of disagreement in August 2017, indicating that he disagreed with these three issues.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issues entitlement to separate compensable ratings for arthritis of the left hip and arthritis of the left knee, to include on the basis of CUE in the August 2016 rating decision, and entitlement to a rating in excess of 10 percent for coronary artery disease from July 1, 2016.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Christopher Loiacono



Department of Veterans Affairs


